Court of Appeals
of the State of Georgia


                                         ATLANTA,____________________
                                                  January 24, 2018


The Court of Appeals hereby passes the following order:


A18D0270. MICHELLE              DENISE      MANIGO        v.   CONNIE       LARNELL
    HAWKINS.


      In 2013, Michelle Denise Manigo and Connie Larnell Hawkins were divorced
and awarded joint legal and physical custody of their minor children. On December 7,
2017, the trial court modified the consent parenting plan, awarding Hawkins primary
physical custody of the minor children. Manigo filed a document that we construed
as an application for discretionary appeal. However, pursuant to OCGA § 5-6-34 (a)
(11), direct appeals are permitted from “[a]ll judgments or orders in child custody
cases awarding, refusing to change, or modifying child custody.” Thus, when the issue
on appeal pertains to child custody, the order is directly appealable. See Cohen v.
Cohen, 300 Ga. App. 7, 8 (1) (684 SE2d 94) (2009); Taylor v. Curl, 298 Ga. App.
45, 45 (679 SE2d 80) (2009). Because Manigo seeks to appeal the trial court’s order
modifying custody, the order here may be appealed directly.


      This Court will grant an otherwise timely discretionary application if the lower
court’s order is directly appealable and the applicant has not already filed a notice of
appeal. See OCGA § 5-6-35 (j). Accordingly, this application is hereby GRANTED.
Manigo shall have ten days from the date of this order to file a notice of appeal with
the trial court. If, however, she has already filed a notice of appeal, she need not file
a second notice. The clerk of the trial court is DIRECTED to include a copy of this
order in the record transmitted to the Court of Appeals.



                                        Court of Appeals of the State of Georgia
                                                C l e r k ’ s                 O f f i c e ,
                                        Atlanta,____________________
                                                  01/24/2018
                                                I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                              , Clerk.